FILED
                            NOT FOR PUBLICATION                              DEC 08 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEPHEN B. TURNER,                               No. 13-16903

               Plaintiff - Appellant,            D.C. No. 3:13-cv-01940-CRB

  v.
                                                 MEMORANDUM*
EDMUND G. BROWN, JR.; STATE OF
CALIFORNIA,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Stephen B. Turner appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that section 2054 of the California

Business and Professions Code is unconstitutional and violates his First


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment right to free speech. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under Fed. R. Civ. P. 12(b)(1) and 12(b)(6). Pride

v. Correa, 719 F.3d 1130, 1133 (9th Cir. 2013). We affirm.

      The district court properly dismissed Turner’s action because Turner’s

claims are not ripe for review where the statute has not been applied to him, and it

is speculative that it will be applied to him. See Thomas v. Anchorage Equal

Rights Comm’n, 220 F.3d 1134, 1139 (9th Cir. 2000) (en banc) (in First

Amendment context, courts consider “whether the prosecuting authorities have

communicated a specific warning or threat to initiate proceedings, and the history

of past prosecution or enforcement under the challenged statute”).

      AFFIRMED.




                                          2                                    13-16903